SAMUEL, Judge.
This matter previously was heard, decided and handed down by a three judge panel of this court.1 Subsequently, the Supreme Court of Louisiana granted certiorari, reversed and remanded to us for reargument before a panel of at least five judges under La. Const. Art. 5, § 8(B).2
The matter now having been heard by a five judge panel, we adhere to the views and conclusion expressed in our prior opinion and decree.3
Accordingly, the judgment of the trial court is reversed, the exception of lis pen-dens is overruled, and the matter is remanded to the trial court for further proceedings in accordance with law. Costs in this court are to be paid by the defendant-respondent; all other costs are to await a final determination.

REVERSED AND REMANDED.

REDMANN, J., dissents with written reasons.

. Bank of New Orleans & Trust Co. v. Seavey, La.App., 374 So.2d 696.


. Bank of New Orleans & Trust Co. v. Seavey, La., 383 So.2d 354.


.Supra, note 1.